Citation Nr: 1139213	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June to November 2005, and subsequent active duty from March 2006 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 Board hearing held by the undersigned sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At the November 2008 VA examination, the Veteran reported she injured her neck coming off of a vehicle and received whiplash.  She indicated she did not seek immediate medical treatment, but that she did seek treatment about 2 weeks later because of recurrent headaches, and that she later developed neck pain.  She also reported she injured her neck while on a truck when it came to a sudden stop.  She denied any treatment, but indicated she developed decreased range of motion.  She was diagnosed with broad base bulges at C5-C6 and C6-C7.  The examiner did not provide an opinion because there was no claims file available.  

In a February 2009 VA examination addendum opinion, after review of the Veteran's claims file, it was noted that the Veteran injured her neck on a plane when a person pushed his or her seat back quickly and jarred her neck, and received a diagnosis of cervicalgia (i.e., neck pain) and neck strain, with no other indications of neck problems.  He opined that the Veteran's current cervical spine degenerative disc disease was "less likely than not related to [the] single incident as described above.  There is not enough evidence."  

Unfortunately, this opinion is insufficient for appellate purposes.  As noted, the stated rationale for the examiner's opinion was that the Veteran had no additional treatment for her neck condition other than the documented July 2005 treatment from injuring her neck on a plane.  But this does not account for multiple references in the claims file to the Veteran's reports of symptoms of pain and decreased range of motion.  Specifically, she reported to the November 2008 VA examiner that she injured her neck coming off of a vehicle that suddenly stopped.  Moreover, the Veteran indicated in her June 2008 claim that she started to have chronic neck pain after falling while wearing combat gear, and asserted in her November 2009 VA Form 9 (Substantive Appeal) that she fell off the back of a truck and hurt her neck, but did not receive any treatment.  At the May 2011 Travel Board hearing, she again reported she injured her neck getting off the back of a vehicle and fell with all of her gear on and jarred her neck, and that she continued to experience neck problems during service.  

The Veteran is competent to provide evidence as to her symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  Because the VA examiner does not appear to have considered the Veteran's competent and credible reports of various in-service injuries and associated symptomatology, remand is required so that a new examination and nexus opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA provides an examination in a service connection claim, the examination must be adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated copies of all Dallas, Texas VA treatment records dated from September 2009 to the present.  

2.  Schedule the Veteran for a VA spine examination to determine the nature and likely etiology of any neck disability found.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the service and postservice medical evidence of record, and the lay statements of record, whether any neck disability found is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  The examiner must provide a complete rationale for all opinions provided, citing to claims file documents or clinical findings as appropriate.  

3.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.  

4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and her representative.  After the Veteran and her representative have had an opportunity to respond, return the appeal to the Board.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


